Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  The claim is dependent on instant claim 8.  Instant claim 8  has a preamble drawn to “A nano-quantum dot material”.  The preamble of claim 20 is drawn to “The method for preparing nano-quantum dots”.  It is unclear what statutory class of invention claim 20 is drawn to as there is inconsistency between its preamble and the preamble of its independent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong in their publication “Broadband near-infrared luminescence and tunable optical amplification around 1.55 micrometer and 1.33 micrometer of PbS quantum dots in glasses”.

Regarding Claim 8 and 10:  Dong teaches the creation of a glass inlaid with PbS nano-quantum dots having a nanometric size  from 3.5 to 7.5 nm (See Experimental details; Figure 3).  The as-obtained product is a nano-quantum dot material and is an article of manufacture.  The claims are set forth as product-by-process claims.  Product-by-process claims are examined  based on the implications of the process and not the actual manipulations as set forth.  In the instant case, Dong teaches a similar means of creating a quantum dot material, wherein the only difference between the two processes is in terms of the cooling rate of the reactant precursors.  While a faster cooling rate would allow the growth of quantum dots to be interrupted abruptly, both of the processes are capable of creating the same quantum dots over the same size range. As this is the case, the process as set forth does not imply any structural or compositional differences to the claimed subject matter other than the creation of generic quantum dot materials.  The material of Dong meets the product-by-process claim as nano-quantum dot materials are clearly taught.  

Regarding Claim 20:  The material may be in the form of a powder or a molded body having a thickness of 3 mm.  The claim is not drawn to molding a body and is thus a product-by-process limitation.  Product by process limitations are not examined on the basis of the process limitations, but on the implications of those processes.  A material having a thickness of 3mm may be molded by conventional means.  Thus Dong’s product meets the claim limitations as set forth.


Allowable Subject Matter

Claims 1-7 and 11-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art to previously cited publications to Dong and Wang teach the process of creating the claimed quantum dots through a method of solidifying a solid matrix containing quantum dot precursors, forming quantum dots thereby.  The cited prior art does not anticipate or obviate the process of solidifying the material by providing a cooling rate of greater than 10000 K/s.  As this is the case, the claims as set forth are considered allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 8/2/22 in terms of claims 8, 10 and 20 have been fully considered but they are not persuasive. The instant claims are set forth in terms of a product-by-process.  While applicant’s arguments in terms of the claimed process (claims 1-8 and 11-19) are found convincing and are allowable over the prior art, claims 8, 10 and 20 are drawn to a product that would be indistinguishable from that of the prior art as the process as set forth does not implicitly provide for structural or compositional differences from the product of the prior art.  Applicant sets forth no evidence of such differences in the response or in the originally filed disclosure.  As this is the case, the rejection of these claims over Dong is maintained.  Applicant’s various amendments to the claims and explanations in terms of other deficiencies in terms of USC 112 are noted and all of those rejections over USC 112 are withdrawn with the response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734